Citation Nr: 0719035	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service in 
the Persian Gulf (an undiagnosed illness).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety 
disorder, and to include as secondary to service in the 
Persian Gulf (an undiagnosed illness).  

3.  Entitlement to an increased rating for asthma, currently 
rated as 60 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September  2002, January 2003, and August 2003 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the rating for the 
veteran's service-connected asthma, from 10 to 30 percent 
disabling, effective March 29, 2002; continued 10 percent 
ratings for the veteran's service-connected left knee 
disability and right knee disability; and denied service 
connection for GERD and an acquired psychiatric disorder, to 
include depression and anxiety disorder.

By a June 2006 rating decision, the RO increased the rating 
for the veteran's service-connected asthma, from 30 to 60 
percent disabling, effective November 26, 2003.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claims for increased rating for a left knee disability 
and a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  The veteran's current gastroesophageal reflux disease 
(GERD) first manifested after her separation from service and 
is unrelated to her service or to any incident therein.

2.  The veteran's current psychiatric disorders (depression, 
anxiety disorder) first manifested after her separation from 
service and are unrelated to her service or to any incident 
therein.  

3.  The veteran's bronchial asthma is manifested by an FEV-1 
of 65 percent predicted, an FEV-1/FVC of 81 percent, monthly 
visits to a physician for required care of exacerbations, and 
intermittent courses of systemic corticosteroids.   


CONCLUSIONS OF LAW

1.  The veteran's current gastroesophageal reflux disease 
(GERD) was not incurred in or aggravated by her active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran's current psychiatric disorders (depression, 
anxiety disorder) were not incurred in or aggravated by her 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The criteria for a rating in excess of 60 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peptic ulcers and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

Subject to various conditions, service connection may be 
granted for a disability due to an undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56703 (1998).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Service medical records are negative for complaints of or 
treatment for gastrointestinal complaints or any psychiatric 
disorders.  Likewise, there is no showing of these disorders 
within the first post-service year.  

The veteran is claiming entitlement to service connection for 
GERD, to include as secondary to service in the Persian Gulf, 
and an acquired psychiatric disorder, to include depression 
and anxiety disorder, and to include as secondary to service 
in the Persian Gulf.  These claims will be examined in turn.   

1.  GERD 

The veteran contends that she has gastroesophageal reflux 
disease related to service.  She alleges that it was the 
result of having to eat quickly during service.  As noted 
above, the veteran's service medical records are negative for 
any treatment or diagnosis of any gastrointestinal disorders.  

The veteran's VA medical records beginning in 1995 do not 
show treatment or assessment of any gastrointestinal 
disorders.  The first post-service medical evidence of record 
of GERD is a February 2002 VA medical report where the 
veteran was diagnosed with GERD without any associated 
complaints, objective findings, or treatment recommendations.  
The VA physician did not relate the veteran's GERD to her 
period of active service.    

The veteran submitted several lay statements from friends and 
family dated in May 2003 in support of her claim.  Her 
friends and family stated that they know that she has GERD 
and that she is experiencing difficulties from it.  One 
friend stated that the veteran's GERD may have been due to 
having to eat so quickly in service.  

A January 2005 letter from the veteran's private physician 
stated that she had been treating the veteran since April 
2004.  She further stated that the veteran had chronic, 
severe GERD and was being treated for it.  She stated that 
the veteran was undiagnosed from October 1994 to April 2004 
due to being unable to retrieve her VA medical records.       

The veteran testified at a March 2005 hearing before a 
Decision Review Officer (DRO).  She testified that during 
service she had field duty and ate on the go in the 
cafeteria.  She stated that during service, she was not 
digesting her food very well.  She experienced a nauseating 
burning feeling in her throat all the time and bloating in 
her stomach after she finished eating.  The veteran testified 
that she continued to experience a swollen, bloated stomach 
and burning throat after discharge from service and was 
prescribed medication for it.  She reported that she has had 
to alter her diet to accommodate her condition and has been 
referred to a nutritionist.        

The medical evidence of record does not suggest that the 
veteran's current GERD is related to the veteran's period of 
service.  Indeed, the evidence of record provides evidence 
against this finding, as it shows that the veteran's GERD did 
not manifest until well after her period of service, and 
there is no competent evidence of any relationship between 
her GERD and her service.  

The first evidence of record regarding any gastrointestinal 
disorders is dated in February 2002, which is eight years 
after the veteran's separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's GERD.  Thus, 
service connection on a direct basis is not warranted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In 
addition, no gastrointestinal disorders were diagnosed within 
the first post-service year, so service connection on a 
presumptive basis is not warranted.   

Additionally, as GERD is a diagnosed condition, the 
presumptive service connection provisions applying to service 
in the Persian Gulf do not apply.  The veteran is therefore 
not entitled to service connection under 38 C.F.R. § 3.317.  

The Board has considered the veteran's contentions as well as 
her friends and family's contentions as to the etiology of 
her GERD.  However, as laypersons, the veteran and her 
friends and family are not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran and her friends and family can describe symptoms 
(including worsening of symptoms) that she experiences, they 
lack the medical competence to relate those symptoms to her 
service.  

As the preponderance of the evidence is against the claim for 
service connection for GERD, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Acquired Psychiatric Disorder 

The veteran contends that she has an acquired psychiatric 
disorder (claimed as sleep disorder), to include depression 
and anxiety disorder, related to service.  She alleges that 
it was the result of being part of the Graves Registration 
Unit in service and having to look at and identify dead 
soldiers as part of her duties.  As noted above, the 
veteran's service medical records are negative for any 
treatment or diagnosis of any psychiatric disorders.  

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is in a February 1996 
medical questionnaire that the veteran filled out.  She 
reported sleep difficulty, fatigue, depression, jittery 
feelings, and loneliness.  She reported that she had not 
previously received psychiatric treatment but requested to 
see a psychiatrist.  In a March 1996 VA medical report, the 
veteran reported depressive symptoms related to multiple 
stressors, which included health problems, lack of social 
support, and financial difficulties.  She was tearful and 
appeared anxious but denied suicidal ideation.  The diagnosis 
was depression, and she was treated with medication.  A May 
1996 medical report showed the veteran as having a history of 
stress disorder.  She was diagnosed with anxiety disorder.  
In a December 1997 VA medical report, the veteran complained 
of depression, anxiety, sleep disturbances, tearfulness, and 
appetite disturbance.  She reported current stressors as 
being family conflict, seeking shelter because she was 
homeless, limited income, and lack of support systems.  The 
physician found her to be alert and oriented with coherent, 
rapid speech and anxious mood.  There was no evidence of a 
thought disorder or suicidal ideations and plans.  The 
veteran continued to receive occasional psychiatric treatment 
for her depression and anxiety disorder.  At no time did any 
treating provider relate her psychiatric disorders to her 
period of active service.  In an April 2004 VA medical 
report, the physician noted that the veteran complained of 
insomnia and had been on sleep medication in the past.  He 
stated that he could not comment on whether the veteran's 
insomnia was service-connected.     

The veteran submitted several lay statements from friends and 
family dated in May 2003 in support of her claim.  Her 
friends and family stated that they know that she has 
difficulty sleeping at night.  

The veteran testified at a March 2005 hearing before a DRO.  
She stated that she was assigned to the Graves Registration 
Unit during service and was responsible for the 
administrative duties of identifying and tagging recovered 
bodies of dead soldiers and typing up a casualty receiving 
report.  She reported suffering from nightmares during 
service of the dead bodies she had to see.  The veteran 
testified that after service she received counseling and took 
medication.  She stated that she had not received any 
personal counseling since 2001 but was currently taking sleep 
medication.  She reported suffering from fatigue, sleep 
difficulty, and depression after discharge from service.       

The first evidence of record regarding any psychiatric 
disorders is dated in 1996, which is over one year after the 
veteran's separation from service.  In view of the lack of 
symptoms shown in service and the period post-service without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's psychiatric 
disorders.  Thus, service connection on a direct basis is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Additionally, no psychiatric disorders were diagnosed within 
the first post-service year, so service connection on a 
presumptive basis is not warranted.   
  
Additionally, as depression and anxiety disorder are 
diagnosed conditions, the presumptive service connection 
provisions applying to service in the Persian Gulf do not 
apply.  The veteran is therefore not entitled to service 
connection under 38 C.F.R. § 3.317.  

The Board has considered the veteran's contentions as well as 
her friends and family's contentions as to the etiology of 
her psychiatric disorders.  However, as laypersons, the 
veteran and her friends and family are not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the veteran and her friends and family can describe 
symptoms (including worsening of symptoms) that she 
experiences, they lack the medical competence to relate those 
symptoms to her service.  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include depression and anxiety disorder, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is currently in receipt of a 60 percent rating 
for her disability under DC 6602, which applies to bronchial 
asthma.  

Under Diagnostic Code 6602, a 60 percent rating is assigned 
for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for bronchial asthma with FEV-1 less than 40 
percent predicted; FEV-1/FVC less than 40 percent; more than 
one attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602.  

VA medical records dated from January 2002 to April 2005 show 
that the veteran received treatment for shortness of breath 
and recurrent asthmatic complaints.  She was treated with 
inhalers and nebulizers.  On a few occasions, the veteran's 
asthma was exacerbated due to bronchitis or sinusitis.  

Private medical records dated from November 2003 to March 
2005 show that the veteran was hospitalized for an asthma 
attack in November 2003.  The veteran's treating physician 
stated in a December 2004 letter that her asthma was severe 
and exacerbated frequently with a few dyspnea days between 
attacks.  She further stated that the veteran was usually 
incapacitated from her asthma attacks for ten to fourteen 
days.  The physician reported that the veteran was being 
treated with daily corticosteroids and daily inhalers and 
oral bronchodilators.  She stated that the veteran was being 
treated in her office on a monthly basis and had been 
referred to a pulmonary specialist to further treat her 
condition.  The evidence also showed that the veteran had 
received shots of corticosteroids (Decadron and Bactrim) in 
November 2003 when she was hospitalized and additionally in 
May 2004, October 2004, December 2004, and March 2005.  

On VA examination in December 2004, the veteran complained of 
difficulty breathing off and on with coughing and yellowish 
mucous.  She complained of dyspnea on exertion even after 
walking or talking too much.  She reported having two asthma 
attacks earlier in the month and two attacks in the previous 
month when she had to be hospitalized for breathing 
treatment.  She was being treated with steroid injections, 
inhalers, and allergy medication.  The veteran further 
reported that she was usually incapacitated two to three days 
a month where she had to use bedrest.  She stated that she 
had quit smoking for three months.  Examination revealed no 
hemoptysis or anorexia.  The veteran's lungs were clear to 
auscultation with occasional wheezes.  A chest x-ray showed 
clear lung fields, a normal cardiomediastinal silhouette, and 
no evidence of pneumothorax.  There was no acute radiographic 
abnormality.  A pulmonary function test (PFT) showed an FEV-1 
of 65 percent predicted and an FEV-1/FVC of 81 percent.  

The veteran testified before a DRO in March 2005.  Testimony 
revealed that her asthma flared up frequently due to weather 
changes.  She reported that her asthma warranted her going to 
the emergency room and that she experienced two to three 
asthma attacks a month.  She further testified that she had 
monthly treatments at the doctor for asthma.  She stated that 
she received steroid treatments and had a nebulizer and 
inhaler.           

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 60 percent 
disability rating than any higher rating.  Although the 
veteran's PFT shows an FEV-1 of 65 percent predicted and an 
FEV-1/FVC of 81 percent, the evidence shows that she is 
making monthly visits to a physician for required care of 
exacerbations and has had at least three courses of systemic 
corticosteroids per year.  There are no pulmonary function 
test results that show an FEV-1 of less than 40 percent 
predicted or an FEV-1/FVC of less than 40 percent.  There is 
also no evidence showing more than one attack per week with 
episodes of respiratory failure or daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  
Accordingly, the Board finds that an evaluation in excess of 
60 percent is not warranted.     

In sum, the weight of the credible evidence demonstrates that 
the veteran's bronchial asthma does not warrant an increased 
rating under DC 6602 for the period under consideration.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).    
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, May 2003, 
January 2005, and March 2006; rating decisions in September 
2002, January 2003, August 2003, and June 2006; and 
statements of the case in January 2003 and December 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for increased rating for asthma.  VA 
has not obtained medical examinations in relation to the 
claims for service connection for GERD and an acquired 
psychiatric disorder because there is no competent evidence 
that the veteran's diagnosed gastrointestinal disorder or 
psychiatric disorders are the result of any event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c)(4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

Service connection for gastroesophageal reflux disease, to 
include as secondary to service in the Persian Gulf (an 
undiagnosed illness), is denied.

Service connection for an acquired psychiatric disorder, to 
include depression and anxiety disorder, and to include as 
secondary to service in the Persian Gulf (an undiagnosed 
illness), is denied.  

An increased rating for asthma is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for increased rating for a left knee disability 
and a right knee disability.

The veteran asserts that her knee disabilities have worsened 
since her last evaluation and that she is now entitled to a 
higher rating for her service-connected disabilities.  

The veteran was last afforded a VA examination in May 2002.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  The veteran indicated in an October 
2006 statement that her conditions had worsened since the 
date of the latest examination and continued to worsen.  
Because there may have been a significant change in the 
veteran's conditions, the Board finds that a new examination 
is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected left 
and right knee disabilities.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claims for 
an increased rating for left knee 
disability and right knee disability.  
If the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


